110 S.E.2d 321 (1959)
250 N.C. 730
Hilliard GREEN
v.
WESTERN AND SOUTHERN LIFE INSURANCE COMPANY, a Corporation, and Imperial Life Insurance Company, a North Carolina Corporation in Process of Dissolution.
No. 98.
Supreme Court of North Carolina.
September 23, 1959.
William J. Cocke, Asheville, for plaintiff, appellant.
Uzzell & DuMont, by William E. Greene, Asheville, for defendants, appellees.
PER CURIAM.
G.S. § 1-169.1, in respect to Pre-Trial Hearings, reads in part: "Following the hearing the presiding judge shall enter an order reciting the stipulations made and the action taken. Such order shall control the *322 subsequent course of the case unless in the discretion of the trial judge the ends of justice require its modification."
Judge Pless' pre-trial order is interlocutory, from which an appeal does not lie. The appeal is dismissed, but without prejudice to plaintiff's exception to the order, and to his rights in accordance with procedure and law in such cases. DeBruhl v. State Highway & Public Works Com., 241 N.C. 616, 86 S.E.2d 200.
Appeal dismissed.
HIGGINS, J., not sitting.